EXHIBIT 10.20

AMENDMENT TO MGM MIRAGE FREESTANDING STOCK APPRECIATION

RIGHT AGREEMENT

This Amendment (this “Amendment”) is made and entered into as of June 30, 2011,
between Corey Sanders (the “Employee”) and MGM Resorts International (formerly
MGM MIRAGE), a Delaware corporation (the “Company”).

WHEREAS, on each of (i) August 3, 2009 and (ii) October 4, 2010 the Company
granted a SAR (as defined in the August 3, 2009 SAR Agreement or the October 4,
2010 SAR Agreement (each, as defined below), as applicable) to the Employee
under the Company’s Amended and Restated 2005 Omnibus Incentive Plan (the
“Incentive Plan”) and a Freestanding Stock Appreciation Right Agreement (the
“August 3, 2009 SAR Agreement” or the “October 4, 2010 SAR Agreement,” as
applicable, and collectively, the “SAR Agreements”);

WHEREAS, on the date of grant of each SAR, the Employee had previously entered
into that certain Employment Agreement entered into as of August 3, 2009, by and
between MGM Mirage Operations, Inc. and the Employee (the “Employment
Agreement”) which contained certain terms relating to SARs;

WHEREAS, the Company has determined that the SAR Agreements did not reflect the
Company’s intent with respect to the treatment of the SARs upon certain
terminations of employment of the Employee; and

WHEREAS, the Company and the Employee desire to modify the terms of the SARs by
amending the SAR Agreements;

NOW THEREFORE, the Company hereby amends the SAR Agreements as follows:

1. A new Section shall be added to the SAR Agreements as the last Section
appearing prior to the signature page of the SAR Agreements which shall read as
follows:

“Other Vesting; Additional Exercise Period. Notwithstanding anything to the
contrary contained in this Agreement, the Employment Agreement entered into as
of August 3, 2009, by and between MGM Mirage Operations, Inc. and the
Participant (the “Employment Agreement”) or otherwise,

A. with respect to any continued vesting and exerciseability of the SAR which
the Participant may be eligible to receive under Section 10 of the Employment
Agreement that is determined, in whole or in part, by reference to a period of
inactive status (including, without limitation, during the term of an expired or
superseded agreement, as applicable), the continued vesting and exercise period
shall be determined, in whole or in part, as applicable, by reference to a
period of inactive status, if any, as provided under the Participant’s
employment agreement with the Company or

 



--------------------------------------------------------------------------------

any of its affiliates (including, without limitation, any Parent or Subsidiary)
in effect as of the applicable date of determination; provided, that such period
shall in no event exceed the term of the SAR as set forth in Section 3.1.A of
this Agreement.

B. with respect to any accelerated vesting of the SAR which the Participant may
be eligible to receive under Section 10 of the Employment Agreement that is
calculated, in whole or in part, by reference to the remaining portion of the
“Specified Term” (including, without limitation, during the term of an expired
or superseded agreement, as applicable), the accelerated vesting shall be
calculated, in whole or in part, as applicable, by reference to the remaining
portion of the “Specified Term,” if any, of the Participant’s employment
agreement with the Company or any of its affiliates (including, without
limitation, any Parent or Subsidiary) in effect as of the applicable date of
determination.”

2. Except as specifically amended hereby, the SAR Agreements shall remain in
full force and effect as originally executed.

3. This Amendment may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment to MGM Mirage Freestanding Stock Appreciation
Right Agreements is hereby executed in Las Vegas, Nevada to be effective as of
the date set forth above.

 

MGM RESORTS INTERNATIONAL   By:   /s/ John M. McManus     Name:    John M.
McManus     Title:   Executive Vice President,       General Counsel & Secretary

 

AMENDMENT TO COREY SANDERS SAR AGREEMENT COVERING AUGUST 3, 2009 AND OCTOBER 4,
2010 SAR GRANTS



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment to MGM Mirage Freestanding Stock Appreciation
Right Agreements is hereby executed in Las Vegas, Nevada to be effective as of
the date set forth above.

 

/s/ Corey Sanders Corey Sanders

 

AMENDMENT TO COREY SANDERS SAR AGREEMENT COVERING AUGUST 3, 2009 AND OCTOBER 4,
2010 SAR GRANTS